DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending.  Claims 1 and 4 have been amended.  Claims 7-9 have been added.

Response to Arguments

Applicant’s arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Newly added claim 7 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “means for receiving/confirming/authenticating/validating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites the limitation "the method".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 as amended now recites a first credential and a second credential, however, validation of the authentication request is based on two-factors, not two credentials.  It is unclear in the as amended claim what role the first and second credentials play in the method of authentication.

Claim 4 as amended now recites ‘because of the entry of a user name and a password.  It is unclear what the word ‘because’ is referring to.  Is it receiving an authentication request or the authentication request originating at a user device.?

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As amended, claims 1 and 4 now require the use/generation of a pseudo-random authentication token for confirming the authentication request.  The Examiner cannot find support for these amendments in the as filed specification.  The specification only teaches the use of a pseudo-random authentication token for validation of an authentication request (eg. Para. 32).  Therefore, these amended claim limitations are deemed ‘new matter’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldwell (US Pub. 20190311722 A1).

Caldwell discloses the following limitations:

1. A computer-implemented method of authentication (abstract) comprising: 
receiving an authentication request for a user of a service (para. 9- a user instructing a voice interaction device to authorize an electronic payment is requested to authentication his or her identity using voice biometrics); 
confirming the authentication request for the user of the service through the use of a pseudo-random authentication token (para. 33- the user device 130 may repeat the unique acoustic code while the user is prompted to voice a pass phrase or other command. The acoustic code may include a sequence of pseudorandom numbers that are synchronized with the voice interaction device, a hash code to encrypt the voice biometric, a time-stamped code and other coding information and techniques. The voice authentication components 118 of the voice interaction device 110 include complementary components for decoding and identifying the acoustic code in the received signal. In one embodiment, the acoustic code is pseudorandom number that changes periodically and the acoustic code generator 144 and the voice authentication components 118 are synchronized (e.g., through the authentication server 160) to generate the same acoustic code for the user during voice authentication.; also para. 9- a user instructing a voice interaction device to authorize an electronic payment is requested to authentication his or her identity using voice biometrics. The user may access the application on a smart phone or other user device and read the pass phrase presented to the user. While the user is prompted to voice a pass phrase (e.g., read aloud a phrase or sequence of numbers) Note- passphrase/sequence of numbers being equivalent to pseudo-random authentication token.  As per specification para. 23 –the pseudo-random authentication token may be a phrase);
authenticating the user using two-factor authentication, wherein at least one factor of the two-factor authentication is audio (para. 51- the user 302 may provide identification, user account name, password, and other account information. The user 302 also trains (training process 304) the voice authentication system 300 to recognize the user's voice for authentication. para. 59-60- Next, feature vectors for the pass phrase are determined (step 412) and compared against feature vectors for the user's stored biometric voiceprint which was created during a training sequence to determine a degree of match (i.e. confidence score) (step 414). In step 416, the system searches for an acoustic code in the acoustic code subbands corresponding to the segment of speech with the identified pass phrase (which may include the same frames or additional audio frames at the beginning and ending of the pass phrase). If an acoustic code is found, the acoustic code for the user is identified (step 418) and compared to the received acoustic code (step 420). In step 424, an authentication determine is made. In one embodiment, a user is authenticated if the acoustic code received from the user device matches the user's acoustic code and a confidence level of a voice match is greater than a threshold value.; 
and validating the authentication request upon validation of both factors of the two-factor authentication (para. 31- Authentication will be found if both the user's voice and the acoustic code are authenticated by the voice authentication components 118. In one embodiment, authentication is found if the acoustic code matches the user's acoustic code and a degree of confidence of a voice match between the received speech and user voice features exceeds a threshold selected for a given implementation. In some embodiments, some or all of the authentication processes may be performed remotely at a authentication server 160.). 
	
2. The method of claim 1, wherein the audio is an audio file or clip and the method further comprises: automatically playing the audio file or clip on a user device of the user to a voice assistant enabled device. (para. 53- The voice interaction device is listening through the microphone 312 while the application on the user device 330 is running and guiding the user through the voice authentication process, including playing the acoustic code 316. The audible speech from the user 302 (voice 306) and the acoustic code 316 output from a speaker of the user device 330 are both received by the microphone 312 which generates an input audio signal 320. In one embodiment, the input audio signal 320 includes an acoustic code component and a speech component defined by respective frequency subbands)

3. The method of claim 1, wherein the audio is spoken by the user and the method further comprises: automatically displaying text representing a phrase on a user device of the user, the phrase to be read by the user to a voice assistant enabled device. (para. 53- The voice interaction device is listening through the microphone 312 while the application on the user device 330 is running and guiding the user through the voice authentication process, including playing the acoustic code 316. The audible speech from the user 302 (voice 306) and the acoustic code 316 output from a speaker of the user device 330 are both received by the microphone 312 which generates an input audio signal 320. In one embodiment, the input audio signal 320 includes an acoustic code component and a speech component defined by respective frequency subbands)

Regarding claim 4, the rejection of claim 1 is incorporated herein. A computer-implemented method of authentication comprising: 
receiving an authentication request for a user of a service, the authentication request originating at a user device of the user because of the entry of a username and a password (para. 22- The service provider environment 110 may then recognize, approve, and authorize and allow the client device 130 and/or the voice-capturing endpoint 140 to issue one or more commands to a service in the service provider environment 110, and/or a service that may be associated with the service provider environment 110.; para. 51- the user 302 may provide identification, user account name, password, and other account information. The user 302 also trains (training process 304) the voice authentication system 300 to recognize the user's voice for authentication);
confirming the authentication request for the user of the service through the generation of a pseudo-random authentication token (para. 33- the user device 130 may repeat the unique acoustic code while the user is prompted to voice a pass phrase or other command. The acoustic code may include a sequence of pseudorandom numbers that are synchronized with the voice interaction device, a hash code to encrypt the voice biometric, a time-stamped code and other coding information and techniques. The voice authentication components 118 of the voice interaction device 110 include complementary components for decoding and identifying the acoustic code in the received signal. In one embodiment, the acoustic code is pseudorandom number that changes periodically and the acoustic code generator 144 and the voice authentication components 118 are synchronized (e.g., through the authentication server 160) to generate the same acoustic code for the user during voice authentication.; also para. 9- a user instructing a voice interaction device to authorize an electronic payment is requested to authentication his or her identity using voice biometrics. The user may access the application on a smart phone or other user device and read the pass phrase presented to the user. While the user is prompted to voice a pass phrase (e.g., read aloud a phrase or sequence of numbers) Note- passphrase/sequence of numbers being equivalent to pseudo-random authentication token.  As per specification para. 23 –the pseudo-random authentication token may be a phrase);
generating a phrase and transmitting the phrase to the user device (para. 29- In various embodiments, the pass phrase prompt may be generated by the authentication server 160 for use in matching the user 102's voice to stored user voice features 169); 
receiving audio information from a voice assistant enabled device, the audio information being a representation of an audio rendition of the generated phrase received by the voice assistant enabled device (para. 30- When the user is prompted to repeat the pass phrase, the acoustic code generator 144 outputs an acoustic code associated with the user (e.g., acoustic code 168 stored in authentication database 166) through the speaker 136, which is also picked up by the microphone 112. The audio input processing components 114 separate the audio input signal into speech and acoustic code components for authentication by voice authentication components 118. The voice processing 120 and voice authentication components 118 identify the pass phrase from the speech component, and compare voice features from the speech component to the stored user voice feature to determine a confidence score); 
verifying that the audio information corresponds to the generated phrase (para. 55- an acoustic code authentication is performed by comparing the acoustic code extracted from the input audio signal to the corresponding acoustic code assigned to the user 302. In one embodiment, the output of the acoustic code authentication 352 process is either a "yes" (received acoustic code matches user's acoustic code) or a "no" (a matching acoustic code was not received from the user device 330). Voice authentication 350 is also performed by extracting feature characteristics from the pass phrase received from the speech subbands of the input audio signal and comparing the extracted feature characteristics with the user's voice features stored during enrollment and training. The output of the voice authentication 350 is a confidence score indicating the strength of the match. Finally, the user is authenticated at 360 if the acoustic code is authenticated ("Yes") and the "confidence" of a voice match is greater than a threshold value.); and
transmitting a validation of the authentication request to the user device upon verifying that the audio information corresponds to the generated phrase (Fig. 1, para. 52- When the user 302 needs authentication (e.g., to access an electronic device, to initiate an online payment) the user 302 can run a voice authentication application on the user device 330.). 

5. The method of claim 4, wherein the phrase is transmitted as an audio file or clip and the method further comprises: automatically playing the audio file or clip on the user device to the voice assistant enabled device. (para. 53- The voice interaction device is listening through the microphone 312 while the application on the user device 330 is running and guiding the user through the voice authentication process, including playing the acoustic code 316. The audible speech from the user 302 (voice 306) and the acoustic code 316 output from a speaker of the user device 330 are both received by the microphone 312 which generates an input audio signal 320. In one embodiment, the input audio signal 320 includes an acoustic code component and a speech component defined by respective frequency subbands)


6. The method of claim 4, wherein the phrase is transmitted as text and the audio is spoken by the user as the user reads the text to the voice assistant enabled device. (para. 53- The voice interaction device is listening through the microphone 312 while the application on the user device 330 is running and guiding the user through the voice authentication process, including playing the acoustic code 316. The audible speech from the user 302 (voice 306) and the acoustic code 316 output from a speaker of the user device 330 are both received by the microphone 312 which generates an input audio signal 320. In one embodiment, the input audio signal 320 includes an acoustic code component and a speech component defined by respective frequency subbands)

Regarding claims 7-9, they are rejected as applied to claims 1, 2, 6 because a corresponding system would have been necessitated to carry forth the method steps of claim 1, 2, 6.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433